Title: To James Madison from E.S. Thomas, 23 October 1807
From: Thomas, E.S.
To: Madison, James



Sir,
Baltimore Oct. 23. 1807

Agreeable to Act of Congress, I send, for deposit in the department of State, a copy of "Ramsay’s Life of Washington", of which I am proprietor.  I also take the liberty of inclosing a copy (bound) for your acceptance.  At the same time, sir, permit me to request your opinion of it, as, a reading book for Schools and Academies, As, it is my intention, Should it meet the approbation of the principal Literary characters of the Union, to publish an edition, to sell at one dollar, purpossly for the above use.  Your Answer, addressed to me in Baltimore, will be gratefully received, by, Sir, your most respectful & very humble Servant

E. S. Thomas

